Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1, 6-8, 11-14, and 16-19 (renumbered claims 1-12) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claims 1 and 14:  

	a non-volatile memory subsystem configured to process a plurality of commands; and a controller memory buffer (CMB) memory management unit coupled to the non-volatile memory subsystem, wherein the CMB memory management unit is configured to manage CMB- related tasks including caching and storage of data associated with the storage drive controller with respect to a buffer comprising a first portion in a dynamic random-access memory (DRAM) and a second portion in the non-volatile memory subsystem; wherein the CMB management unit is programmed to: receive a read command of the plurality of commands; translate an address of the read command to obtain a buffer address, the buffer address being an address in a buffer address space referencing a plurality of blocks of data stored in the first portion and the second portion; evaluate, using a translation lookaside block, whether a block of data of the plurality of blocks of data is in the first portion or the second portion, the block of data including data corresponding to the buffer address; if the block of data is in the second portion: obtain a logical block address for the block of data; and interface with the non-volatile memory subsystem to read the block of data from a physical storage location of the non-volatile memory subsystem 


Further, the combination of the set forth limitations with all of the other limitations in the respective independent claims (1 and 14) are not obvious.  Applicant has argued these limitations in Applicant’s Arguments filed on 2-22-2022.  This limitation finds support in the specification on page 11, paragraph [0037] to page 16, paragraph [0079], Figures 2-4. The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181